Detailed Action 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

    PNG
    media_image1.png
    718
    764
    media_image1.png
    Greyscale

Claims 1-5 and 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Hiroshi (JP 2019164253, as evidenced by the machine translation).
Regarding claim 1, Hiroshi discloses a lens assembly (Fig. 1) comprising: 
a lens barrel (102); 
a lens group fixedly housed in the lens barrel and comprising a plurality of lenses (101); 
a filter ([0044], “an infrared cut filter”); 
an image sensor ([0044], “an imaging element such as CCD or C-MOS sensor”); 
a gasket (104); and 
a light shielding group comprising a plurality of shielding sheets located between the lens group and the gasket (elements 103), each of the plurality of shielding sheets defining a through hole configured for transmitting light (as shown in Fig. 1); wherein: 
the lens group, the filter, and the image sensor are sequentially arranged along a direction from an object side of the lens assembly to an image side of the lens assembly ([0044], “an imaging lens, an infrared cut filter, an imaging element”); 
the gasket is located between two lenses on a light exiting side of the lens assembly (as shown in Fig. 1, 104 located between L4 and L5); 
an inner portion of the gasket defines an inner hole for transmitting light (examiner labeled Fig. 1, D1); 
an aperture of the inner hole increases from the object side to the image side (as shown in Fig. 1); 
the aperture of the through hole adjacent to the gasket and adjacent to the object side is defined as D1 (examiner labeled Fig. 1); 
an aperture of the inner hole adjacent to the object side is defined as D2 (examiner labeled Fig. 1); 
an aperture of the through hole adjacent to the gasket and adjacent to the image side is defined as D3 (examiner labeled Fig. 1); and 
D1, D2, and D3 satisfy a relationship 0.65 < D1/D2 < 0.85 (estimated using D1 and D2 of examiner labeled Fig. 1, D1/D2 = .79); 
Hiroshi does not specifically disclose D3 ≤ D2.
However, D3 ≤ D2 is “a result effective variable” because it confers to the actual image sensor size. And it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have D3 ≤ D2, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges of a result-effective variable involves only routine skill in the art, MPEP2144.05
One would be motivated to have the lens assembly of Hiroshi with the D3 ≤ D2 for the purpose of having a lens assembly that can utilize light shielding members to reduce the stray light when using a smaller size of image sensor.
Regarding claim 2, Hiroshi teaches all the limitations as is stated in claim 1 rejection but does not specifically disclose wherein: D1/D2 is 0.826, and D3 = D2. 
However, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). The effect of aperture diameter on vignetting and brightness, F-number, etc. have been known Ernst Abbe and others from the 19th century. Benefit of optimizing the relative apertures of the lens assembly’s through-holes include minimizing stray light i.e. vignetting while attaining sufficient brightness of the recorded image. 
Absent any criticality of the claimed dimensions, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have optimized the relative aperture diameters D1, D2, and D3 of Hiroshi for the purpose of minimizing stray light and/or vignetting while attaining sufficient brightness of the recorded image.
Regarding claim 3, Hiroshi teaches all the limitations as is stated in claim 2 rejection but does not specifically disclose wherein: D1 is 2.61mm; D2 is 3.16mm; and D3 is 3.16mm.
However, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). The effect of aperture diameter on vignetting and brightness, F-number, etc. have been known Ernst Abbe and others from the 19th century. Benefit of optimizing the relative apertures of the lens assembly’s through-holes include minimizing stray light i.e. vignetting while attaining sufficient brightness of the recorded image. 
Absent any criticality of the claimed dimensions, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have optimized the relative aperture diameters D1, D2, and D3 of Hiroshi for the purpose of minimizing stray light and/or scaling the entire system up or down to obtain a desired size.
Regarding claim 4, Hiroshi teaches all the limitations as is stated in claim 1 rejection and further discloses wherein: the gasket comprises a first side surface (examiner labeled Fig. 1) and a second side surface parallel to the first side surface (examiner labeled Fig. 1); 
the first side surface faces the object side (examiner labeled Fig. 1); 
the second side surface faces the image side (examiner labeled Fig. 1); 
a diameter of the inner hole increases from the object side to the image side along a direction from the first side surface to the second side surface (as shown in Fig. 1); and 
a diameter of an inner wall of the inner hole contacting the first side surface is the aperture D2 (examiner labeled Fig. 1).
Regarding claim 5, Hiroshi teaches all the limitations as is stated in claim 4 rejection and further discloses wherein: the lens group comprises a first lens (L1), a second lens (L2), a third lens (L3), a fourth lens (L4), and a fifth lens (L5) arranged in sequence from the object side of the lens assembly to the image side of the lens assembly (as shown in Fig. 1); 
the gasket is located between the fourth lens and the fifth lens to maintain an air gap between the fourth lens and the fifth lens (as shown in Fig. 1); 
the first side surface faces the fourth lens (as shown in examiner labeled Fig. 1); and 
the second side surface faces the fifth lens (as shown in examiner labeled Fig. 1).
Regarding claim 9, Hiroshi discloses an electronic device (Fig. 7) comprising a lens assembly (Fig. 1), the assembly comprising: 
a lens barrel (102); 
a lens group fixedly housed in the lens barrel and comprising a plurality of lenses (101); 
a filter ([0044], “an infrared cut filter”); 
an image sensor ([0044], “an imaging element such as CCD or C-MOS sensor”); 
a gasket (104); and 
a light shielding group comprising a plurality of shielding sheets located between the lens group and the gasket (elements 103), each of the plurality of shielding sheets defining a through hole configured for transmitting light (as shown in Fig. 1); wherein: 
the lens group, the filter, and the image sensor are sequentially arranged along a direction from an object side of the lens assembly to an image side of the lens assembly ([0044], “an imaging lens, an infrared cut filter, an imaging element”); 
the gasket is located between two lenses on a light exiting side of the lens assembly (as shown in Fig. 1, 104 located between L4 and L5); 
an inner portion of the gasket defines an inner hole for transmitting light (examiner labeled Fig. 1, D1); 
an aperture of the inner hole increases from the object side to the image side (as shown in Fig. 1); 
the aperture of the through hole adjacent to the gasket and adjacent to the object side is defined as D1 (examiner labeled Fig. 1); 
an aperture of the inner hole adjacent to the object side is defined as D2 (examiner labeled Fig. 1); 
an aperture of the through hole adjacent to the gasket and adjacent to the image side is defined as D3 (examiner labeled Fig. 1); and 
D1, D2, and D3 satisfy a relationship 0.65 < D1/D2 < 0.85 (estimated using D1 and D2 of examiner labeled Fig. 1, D1/D2 = .79); 
Hiroshi does not specifically disclose D3 ≤ D2.
However, D3 ≤ D2 is “a result effective variable” because it confers to the actual image sensor size. And it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have D3 ≤ D2, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges of a result-effective variable involves only routine skill in the art, MPEP2144.05
One would be motivated to have the lens assembly of Hiroshi with the D3 ≤ D2 for the purpose of having a lens assembly that can utilize light shielding members of varying sizes to alter the size and direction of the incoming light.
Regarding claim 10, Hiroshi teaches all the limitations as is stated in claim 9 rejection but does not specifically disclose wherein: D1/D2 is 0.826, and D3 = D2. 
However, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). The effect of aperture diameter on vignetting and brightness, F-number, etc. have been known Ernst Abbe and others from the 19th century. Benefit of optimizing the relative apertures of the lens assembly’s through-holes include minimizing stray light i.e. vignetting while attaining sufficient brightness of the recorded image. 
Absent any criticality of the claimed dimensions, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have optimized the relative aperture diameters D1, D2, and D3 of Hiroshi for the purpose of minimizing stray light and/or vignetting while attaining sufficient brightness of the recorded image.
Regarding claim 11, Hiroshi teaches all the limitations as is stated in claim 10 rejection but does not specifically disclose wherein: D1 is 2.61mm; D2 is 3.16mm; and D3 is 3.16mm.
However, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). The effect of aperture diameter on vignetting and brightness, F-number, etc. have been known Ernst Abbe and others from the 19th century. Benefit of optimizing the relative apertures of the lens assembly’s through-holes include minimizing stray light i.e. vignetting while attaining sufficient brightness of the recorded image. 
Absent any criticality of the claimed dimensions, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have optimized the relative aperture diameters D1, D2, and D3 of Hiroshi for the purpose of minimizing stray light and/or scaling the entire system up or down to obtain a desired size.
Regarding claim 12, Hiroshi teaches all the limitations as is stated in claim 9 rejection and further discloses wherein: the gasket comprises a first side surface (examiner labeled Fig. 1) and a second side surface parallel to the first side surface (examiner labeled Fig. 1); 
the first side surface faces the object side (examiner labeled Fig. 1); 
the second side surface faces the image side (examiner labeled Fig. 1); 
a diameter of the inner hole increases from the object side to the image side along a direction from the first side surface to the second side surface (as shown in Fig. 1); and 
a diameter of an inner wall of the inner hole contacting the first side surface is the aperture D2 (examiner labeled Fig. 1).
Regarding claim 13, Hiroshi teaches all the limitations as is stated in claim 12 rejection and further discloses wherein: the lens group comprises a first lens (L1), a second lens (L2), a third lens (L3), a fourth lens (L4), and a fifth lens (L5) arranged in sequence from the object side of the lens assembly to the image side of the lens assembly (as shown in Fig. 1); 
the gasket is located between the fourth lens and the fifth lens to maintain an air gap between the fourth lens and the fifth lens (as shown in Fig. 1); 
the first side surface faces the fourth lens (as shown in examiner labeled Fig. 1); and 
the second side surface faces the fifth lens (as shown in examiner labeled Fig. 1).

    PNG
    media_image2.png
    920
    480
    media_image2.png
    Greyscale

Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Hiroshi (JP 2019164253) in view of Ta (TW201825999A, as evidenced by the machine translation). 
Regarding claim 6, Hiroshi teaches all the limitations as is stated in claim 5 rejection but does not specifically disclose wherein: the light shielding group comprises a first shielding sheet, a second shielding sheet, a third shielding sheet, a fourth shielding sheet, and a fifth shielding sheet located in sequence from the object side of the lens assembly to the image side of the lens assembly; a first through hole, a second through hole, a third through hole, a fourth through hole, and a fifth through hole are respectively defined in a middle portion of the first shielding sheet, the second shielding sheet, the third shielding sheet, the fourth shielding sheet, and the fifth shielding sheet; the first shielding sheet is located between the first lens and the second lens; the second shielding sheet is located between the second lens and the third lens; the third shielding sheet is located between the third lens and the fourth lens; the fourth shielding sheet is located between the fourth lens and the gasket; the fifth shielding sheet is located between the gasket and the fifth lens; a diameter of the fourth through hole is the aperture D1; and a diameter of the fifth through hole is the aperture D3.
However Ta, in the same field of endeavor, teaches wherein: a light shielding group (Fig. 2A) comprises a first shielding sheet (2010), a second shielding sheet (2020), a third shielding sheet (2030), a fourth shielding sheet (examiner labeled Fig. 2A), and a fifth shielding sheet (examiner labeled Fig. 2A) located in sequence from an object side of a lens assembly to an image side of the lens assembly (as shown in Fig. 2A); 
a first through hole, a second through hole, a third through hole, a fourth through hole, and a fifth through hole are respectively defined in a middle portion of the first shielding sheet, the second shielding sheet, the third shielding sheet, the fourth shielding sheet, and the fifth shielding sheet (as shown in Fig. 2A); 
the first shielding sheet is located between a first lens and a second lens (2010 located between 2100 and 2200); 
the second shielding sheet is located between the second lens and a third lens (2020 located between 2200 and 2300); 
the third shielding sheet is located between the third lens and a fourth lens (2030 located between 2300 and 2400); 
the fourth shielding sheet is located between the fourth lens and a gasket (examiner labeled Fig. 2A, fourth shielding sheet located between 2400 and gasket); 
the fifth shielding sheet is located between the gasket and a fifth lens (examiner labeled Fig. 2A, fifth shielding sheet located between gasket and 2600); 
a diameter of the fourth through hole is an aperture D1 (examiner labeled Fig. 2A); and 
a diameter of the fifth through hole is an aperture D3 (examiner labeled Fig. 2A).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the lens assembly of Hiroshi with the wherein: the light shielding group comprises a first shielding sheet, a second shielding sheet, a third shielding sheet, a fourth shielding sheet, and a fifth shielding sheet located in sequence from the object side of the lens assembly to the image side of the lens assembly; a first through hole, a second through hole, a third through hole, a fourth through hole, and a fifth through hole are respectively defined in a middle portion of the first shielding sheet, the second shielding sheet, the third shielding sheet, the fourth shielding sheet, and the fifth shielding sheet; the first shielding sheet is located between the first lens and the second lens; the second shielding sheet is located between the second lens and the third lens; the third shielding sheet is located between the third lens and the fourth lens; the fourth shielding sheet is located between the fourth lens and the gasket; the fifth shielding sheet is located between the gasket and the fifth lens; a diameter of the fourth through hole is the aperture D1; and a diameter of the fifth through hole is the aperture D3, as taught by Ta for the purpose of improving the light control of the lens assembly. 
Regarding claim 14, Hiroshi teaches all the limitations as is stated in claim 13 rejection but does not specifically disclose wherein: the light shielding group comprises a first shielding sheet, a second shielding sheet, a third shielding sheet, a fourth shielding sheet, and a fifth shielding sheet located in sequence from the object side of the lens assembly to the image side of the lens assembly; a first through hole, a second through hole, a third through hole, a fourth through hole, and a fifth through hole are respectively defined in a middle portion of the first shielding sheet, the second shielding sheet, the third shielding sheet, the fourth shielding sheet, and the fifth shielding sheet; the first shielding sheet is located between the first lens and the second lens; the second shielding sheet is located between the second lens and the third lens; the third shielding sheet is located between the third lens and the fourth lens; the fourth shielding sheet is located between the fourth lens and the gasket; the fifth shielding sheet is located between the gasket and the fifth lens; a diameter of the fourth through hole is the aperture D1; and a diameter of the fifth through hole is the aperture D3.
However Ta, in the same field of endeavor, teaches wherein: a light shielding group (Fig. 2A) comprises a first shielding sheet (2010), a second shielding sheet (2020), a third shielding sheet (2030), a fourth shielding sheet (examiner labeled Fig. 2A), and a fifth shielding sheet (examiner labeled Fig. 2A) located in sequence from an object side of a lens assembly to an image side of the lens assembly (as shown in Fig. 2A); 
a first through hole, a second through hole, a third through hole, a fourth through hole, and a fifth through hole are respectively defined in a middle portion of the first shielding sheet, the second shielding sheet, the third shielding sheet, the fourth shielding sheet, and the fifth shielding sheet (as shown in Fig. 2A); 
the first shielding sheet is located between a first lens and a second lens (2010 located between 2100 and 2200); 
the second shielding sheet is located between the second lens and a third lens (2020 located between 2200 and 2300); 
the third shielding sheet is located between the third lens and a fourth lens (2030 located between 2300 and 2400); 
the fourth shielding sheet is located between the fourth lens and a gasket (examiner labeled Fig. 2A, fourth shielding sheet located between 2400 and gasket); 
the fifth shielding sheet is located between the gasket and a fifth lens (examiner labeled Fig. 2A, fifth shielding sheet located between gasket and 2600); 
a diameter of the fourth through hole is an aperture D1 (examiner labeled Fig. 2A); and 
a diameter of the fifth through hole is an aperture D3 (examiner labeled Fig. 2A).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the lens assembly of Hiroshi with the wherein: the light shielding group comprises a first shielding sheet, a second shielding sheet, a third shielding sheet, a fourth shielding sheet, and a fifth shielding sheet located in sequence from the object side of the lens assembly to the image side of the lens assembly; a first through hole, a second through hole, a third through hole, a fourth through hole, and a fifth through hole are respectively defined in a middle portion of the first shielding sheet, the second shielding sheet, the third shielding sheet, the fourth shielding sheet, and the fifth shielding sheet; the first shielding sheet is located between the first lens and the second lens; the second shielding sheet is located between the second lens and the third lens; the third shielding sheet is located between the third lens and the fourth lens; the fourth shielding sheet is located between the fourth lens and the gasket; the fifth shielding sheet is located between the gasket and the fifth lens; a diameter of the fourth through hole is the aperture D1; and a diameter of the fifth through hole is the aperture D3, as taught by Ta for the purpose of improving the light control of the lens assembly. 

Claims 7-8, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Hiroshi (JP 2019164253) in view of Kasama (US 2018/0348479). 
Regarding claim 7, Hiroshi teaches all the limitations as is stated in claim 1 rejection but does not specifically disclose further comprising a retaining ring, wherein: the retaining ring is located between a lens on the light exiting side and the filter and fixed in the lens barrel to limit the lens group within the lens barrel.
However Kasama, in the same field of endeavor, teaches further comprising a retaining ring (Fig. 8, 6), wherein: the retaining ring is located between a lens on the light exiting side (50) and a filter (Fig. 8, F) and fixed in a lens barrel (2A) to limit the lens group within the lens barrel (as shown in Fig. 8).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the lens assembly of Hiroshi with the wherein: the retaining ring is located between a lens on the light exiting side and the filter and fixed in the lens barrel to limit the lens group within the lens barrel as taught by Kasama, for the purpose of securing the lens assembly inside the lens barrel. 
Regarding claim 8, Hiroshi teaches all the limitations as is stated in claim 7 rejection but does not specifically disclose wherein: an outer diameter of the retaining ring matches an inner diameter of an inner wall of the lens barrel; and the retaining ring is located between the fifth lens and the filter.
However Kasama, in the same field of endeavor, teaches wherein: an outer diameter of a retaining ring matches an inner diameter of an inner wall of the lens barrel (as shown in Fig. 8); and the retaining ring is located between a fifth lens and a filter (6 located between 50 and F).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the lens assembly of Hiroshi with the wherein: an outer diameter of the retaining ring matches an inner diameter of an inner wall of the lens barrel; and the retaining ring is located between the fifth lens and the filter as taught by Kasama, for the purpose of securing the lens assembly inside the lens barrel. 
Regarding claim 15, Hiroshi teaches all the limitations as is stated in claim 9 rejection but does not specifically disclose further comprising a retaining ring, wherein: the retaining ring is located between a lens on the light exiting side and the filter and fixed in the lens barrel to limit the lens group within the lens barrel.
However Kasama, in the same field of endeavor, teaches further comprising a retaining ring (Fig. 8, 6), wherein: the retaining ring is located between a lens on the light exiting side (50) and a filter (Fig. 8, F) and fixed in a lens barrel (2A) to limit the lens group within the lens barrel (as shown in Fig. 8).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the lens assembly of Hiroshi with the wherein: the retaining ring is located between a lens on the light exiting side and the filter and fixed in the lens barrel to limit the lens group within the lens barrel as taught by Kasama, for the purpose of securing the lens assembly inside the lens barrel. 
Regarding claim 16, Hiroshi teaches all the limitations as is stated in claim 15 rejection but does not specifically disclose wherein: an outer diameter of the retaining ring matches an inner diameter of an inner wall of the lens barrel; and the retaining ring is located between the fifth lens and the filter.
However Kasama, in the same field of endeavor, teaches wherein: an outer diameter of a retaining ring matches an inner diameter of an inner wall of the lens barrel (as shown in Fig. 8); and the retaining ring is located between a fifth lens and a filter (6 located between 50 and F).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the lens assembly of Hiroshi with the wherein: an outer diameter of the retaining ring matches an inner diameter of an inner wall of the lens barrel; and the retaining ring is located between the fifth lens and the filter as taught by Kasama, for the purpose of securing the lens assembly inside the lens barrel. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW Y LEE whose telephone number is (571) 272-3526.  The examiner can normally be reached on Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571) 272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.Y.L./Examiner, Art Unit 2872                                                                                                                                                                                                        
/DARRYL J COLLINS/Primary Examiner, Art Unit 2872